United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 04-31110
                          Conference Calendar



CLARENCE SAMUELS,

                                      Plaintiff-Appellant,

versus

LONNIE HAY; RAY HANSON,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 5:04-CV-1100-SMH
                       --------------------

Before JONES, SMITH, and PRADO, Circuit Judges.

PER CURIAM:*

     Clarence Samuels, Louisiana prisoner # 133005, appeals from

the district court’s dismissal with prejudice of his 42 U.S.C.

§ 1983 civil rights complaint as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2)(B).    If his appellate brief is afforded liberal

construction, Samuels contends that the district court abused its

discretion in dismissing his claims as frivolous.    First, Samuels

challenges the determination that his lost property claim was not

cognizable under 42 U.S.C. § 1983.    For purposes of his claim


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-31110
                                -2-

that prison guards interfered with his attempts to obtain relief

through the state administrative grievance process, Samuels

raises an exhaustion argument, contending that the actions of the

prison guards delayed his ability to pursue federal relief.

Finally, Samuels argues, for the first time, that the prison

guards acted with retaliatory intent.     New allegations may not be

raised and will not be addressed for the first time on appeal.

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999).   Accordingly, we decline consideration of Samuels’s

retaliation argument.

     As determined by the district court, Samuels’s argument

concerning the confiscation of his radio headphones fails because

Louisiana provides a post-deprivation remedy for property loss.

See Parratt v. Taylor, 451 U.S. 527, 541-44 (1981); Hudson v.

Palmer, 468 U.S. 517, 533 (1984); LA. CIV. CODE ANN. art 2315 (West

1997).   Similarly, Samuels fails to show that the district court

abused its discretion when rejecting his allegations of denied

access to the state administrative grievance procedure.     See

Newsome v. EEOC, 301 F.3d 227, 231 (5th Cir. 2002).

     Samuels’s appeal is without arguable merit and is dismissed

as frivolous.   See 5TH CIR. R. 42.2; see also Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).     Samuels is cautioned that

the district court’s dismissal of his complaint and this court’s

dismissal of his appeal count as two strikes under 28 U.S.C.

§ 1915(g).   See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th
                           No. 04-31110
                                -3-

Cir. 1996).   Samuels is further cautioned that if he accumulates

three strikes under 28 U.S.C. § 1915(g), he may not proceed in

forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.